The opinion of the court was delivered by
Powers, J.
Objection is made that the bill is not adequate-to the relief asked for upon the facts reported.
It is true as argued that the orator in equity must prevail upon the allegations made in his bill. But the orator may state his case in different aspects and if either is good he may succeed,. *430notwithstanding it may be inconsistent with some other stated ground-of recovery. McConnell v. McConnell, 11 Yt. 290.
The bill in this case is somewhat inartificial but the allegation that the deed in question was executed in fraud of the marital rights of the oratrix states a ground for relief.
The master’s report states in substance that the deed of James Nichols to his children dated Nov. 10th, 1884, was executed with full knowledge on the part of grantor and grantees of the ■marital rights of the oraU-ix in the granted premises and with the intention that,it should have the effect to supplant such-.rights.
The deed cannot be said to be voluntary as there was a consideration, but the fact that a consideration passed is of no importance if the deed in fact was made with the fraudulent intent to avoid a vested right of the wife. “
By the marriage Mrs. Nichols by law had a vested right to a certain- extent in such property as her husband then had or might thereafter wards acquire during her coverture. This right fluctuated as from time to time in the ordinary course of events the husband conveyed away his property or made new accumulations. But at all times during coverture the wife, because she is wife, has a tangible and valuable interest in her husband’s estate, springing from the marriage itself which the law recognizes and protects. Accordingly, from the earliest times, it has been held that any such conveyance by the intended husband or wife before marriage of their estate made to defraud the just expectations of the other is a fraud against which equity will give relief. Kerr Fraud and Mistake, 217.
If such .conveyance before marriage, which defeats merely •expected advantages, is a fraud upon marital rights in the eye •of the law, much more should it be so regarded if the conveyance be made after'the marriage has been solemnized and a community of interest established. The case of Thayer v. Thayer, 14 Vt. 118, is quite like the case at bar in many of its features and it is sufficient authority for the conclusion to which we come.
*431Many other cases were cited in the brief of the oratrix which-¡support the same view.
The intent to defeat th&.*narital rights of the oratrix by both grantor and grantees in the deed in question is necessarily presumed from their knowledge that such rights would be defeated by the conveyance. Both are presumed to have intended the natural results of their acts.
The conveyance therefore must be held inoperative as against the oratrix and her rights of dower.

The decree of the Court of Chancery is affirmed and the cause remanded.